Exhibit 10.18

THE PNC FINANCIAL SERVICES GROUP, INC.

EMPLOYEE STOCK PURCHASE PLAN

(amended and restated as of February 13, 2007)

ARTICLE I

PURPOSE AND SCOPE OF THE PLAN

 

1.1 Purpose

The PNC Financial Services Group, Inc. Employee Stock Purchase Plan is intended
to encourage employee participation in the ownership and economic progress of
the Corporation.

 

1.2 Definitions

Unless the context clearly indicates otherwise, the following terms have the
meaning set forth below:

Board of Directors or Board means the Board of Directors of the Corporation.

Code means the Internal Revenue Code of 1986 as amended.

Common Stock means shares of the common stock, par value $5.00 per share, of the
Corporation.

Corporate Retirement Plans means the department of the Corporation responsible
for the day-to-day administration of and recordkeeping for the Plan.

Corporation means The PNC Financial Services Group, Inc.

Compensation means the regular remuneration paid to an Employee by the
Corporation or Designated Subsidiary which, in the case of an Employee who
receives commission income, means commissions, guarantees, branch profits and
incentive pay (excluding any bonus) and, in the case of any other Employee,
means base salary or wages. As used in this definition, “base salary and wages”
includes any base salary or wage amount paid to an Employee by the Corporation
or a Designated Subsidiary that would be included in the Employee’s U.S. taxable
income but for the fact that such amount was contributed by the Employee to a
tax-qualified plan pursuant to an elective deferral under Section 401(k) of the
Code, was contributed by the Employee under a flexible benefit arrangement
described in Section 125 of the Code, or was deferred by the Employee’s election
pursuant to the terms of the Corporation’s Supplemental Incentive Savings Plan
(“SISP”) or any successor plan to the SISP.

Continuous Service means the period of time, uninterrupted by a termination of
employment, that an Employee has been employed by the Corporation and/or a
Designated Subsidiary immediately preceding an Offering Date. Such period of
time will include any approved leave of absence.



--------------------------------------------------------------------------------

Designated Subsidiary means any Subsidiary that has been designated by the Plan
Committee to participate in the Plan.

Employee means any individual classified by the Corporation or a Designated
Subsidiary as an employee.

Exercise Date means June 30 and December 31 of each Plan Year; provided,
however, that for the Option Period that begins on June 1, 2003, Exercise Date
means December 31, 2003.

Fair Market Value of a share of Common Stock means the last price of the Common
Stock on the applicable date as reported by the Wall Street Journal, or, if no
such price is reported for that day, on the last preceding day for which such
price is reported, or such other reasonable method of determining fair market
value as the Plan Committee may adopt.

Offering Date means July 1 and January 1 of each Plan Year; provided, however,
that for the Option Period which begins on June 1, 2003, Offering Date means
June 1, 2003.

Option Period or Period means the period beginning on an Offering Date and
ending on the next succeeding Exercise Date; provided, however, that the first
Option Period under the terms of the Plan, as amended and restated as of May 31,
2003, will begin on June 1, 2003 and end on December 31, 2003.

Option Price means the purchase price of a share of Common Stock hereunder as
provided in Section 3.1.

Participant means any Employee who (i) is eligible to participate in the Plan
under Section 2.1 hereof and (ii) elects to participate.

Plan means the Corporation’s Employee Stock Purchase Plan, which is the Plan set
forth in this document, as the same may be amended from time to time in
accordance with the terms of Section 6.3.

Plan Account or Account means the account established and maintained under the
Plan in the name of the Participant.

Plan Committee means a committee of officers of the Corporation and/or
Designated Subsidiaries appointed by the Board of Directors or the Personnel and
Compensation Committee of the Board, which committee of officers will administer
the Plan as provided in Section 1.3.

Plan Year means the twelve (12) consecutive month period beginning on January 1
and ending on the following December 31; provided, however, that the first Plan
Year for the Plan as amended and restated as of May 31, 2003 will be the seven
(7) consecutive month period beginning June 1, 2003 and ending on December 31,
2003.

“Retire,” “Retires,” or “Retirement” means termination of Participant’s
employment with the Corporation or a Designated Subsidiary at any time and for
any reason (other than

 

2



--------------------------------------------------------------------------------

termination by reason of the Participant’s death or by the Corporation or a
Designated Subsidiary for cause or termination in connection with a divestiture
of assets or of one or more subsidiaries of the Corporation) on or after the
first day of the first month coincident with or next following the date on which
Participant attains age fifty-five (55) and completes five (5) years of service,
determined in the same manner as the determination of five (5) years of vesting
service as calculated under the provisions of The PNC Financial Services Group,
Inc. Pension Plan.

Stock Purchase Agreement means the form prescribed by the Plan Committee which
must be completed and executed by an Employee who elects to participate in the
Plan.

Subsidiary means any company in which the Corporation owns, directly or
indirectly, shares possessing 50% or more of the total combined voting power of
all classes of stock.

 

1.3 Administration of Plan; Delegation

Subject to oversight by the Board of Directors or the Board’s Personnel and
Compensation Committee, the Plan Committee will have the authority to administer
the Plan and to make and adopt rules and regulations not inconsistent with the
provisions of the Plan or the Code. The Plan Committee will adopt the form of
Stock Purchase Agreement and all notices required hereunder. Its interpretations
and decisions in respect to the Plan will, subject as aforesaid, be final and
conclusive. The Plan Committee will have the authority to appoint an Employee as
Plan Manager and to delegate to the Plan Manager such authority with respect to
the administration of the Plan as the Plan Committee, in its sole discretion,
deems advisable from time to time.

The Board or the Personnel and Compensation Committee of the Board may, in its
sole discretion, delegate authority hereunder, including but not limited to
delegating authority to amend, administer, interpret, construe or vary the Plan,
to the extent permitted by applicable law or administrative or regulatory rule.

 

1.4 Effective Date of Plan and of Plan Amendments

The effective date of the Plan, as adopted by the Board of Directors of the
Corporation and approved by the shareholders of the Corporation, was June 1,
2003. The extension of the term of the Plan by the Personnel and Compensation
Committee of the Board was effective as of May 31, 2003. Except as otherwise set
forth herein, the amendment and restatement of the Plan as of May 31, 2003 was,
in all other respects, effective as of June 1, 2003. The amendment and
restatement of the Plan by the Personnel and Compensation Committee of the Board
April 6, 2004 was effective as of April 6, 2004, and the amendment and
restatement of the Plan by the Personnel and Compensation Committee of the Board
February 13, 2007 was effective as of February 13, 2007.

 

1.5 Extension or Termination of Plan

The Plan will continue in effect through and including December 31, 2008, unless
terminated prior thereto pursuant to Section 4.3 or by the Board of Directors or
the Personnel and Compensation Committee of the Board, each of which will have
the right to extend the term of

 

3



--------------------------------------------------------------------------------

or terminate the Plan at any time. Upon any such termination, the balance, if
any, in each Participant’s Account will be refunded to the Participant, or
otherwise disposed of in accordance with policies and procedures prescribed by
the Plan Committee in cases where such a refund may not be possible.

ARTICLE II

PARTICIPATION

 

2.1 Eligibility

Effective beginning with the Option Period commencing on June 1, 2003, each
full-time Employee or rehired Employee, including those serving on the Plan
Committee or serving as Plan Manager, who on an Offering Date will have at least
six (6) months of Continuous Service, and each part-time Employee or rehired
Employee who on an Offering Date will have at least twelve (12) months of
Continuous Service, may become a Participant by executing and filing a Stock
Purchase Agreement with Corporate Retirement Plans prior to such Offering Date.
No Employee may participate in the Plan if said Employee, immediately after an
Offering Date, would be deemed for purposes of Section 423(b)(3) of the Code to
possess 5% or more of the total combined voting power or value of all classes of
stock of the Corporation or any Subsidiary.

 

2.2 Payroll Deductions

Payment for shares of Common Stock purchased hereunder will be made by
authorized payroll deductions from each payment of Compensation in accordance
with instructions received from a Participant. Said deductions will be expressed
as a whole number percentage that is at least 1% but not more than 10%. A
Participant may not increase or decrease the percentage deduction during an
Option Period. However, a Participant may change the percentage deduction for
any subsequent Option Period by filing notice thereof with Corporate Retirement
Plans prior to the Offering Date on which such Option Period commences. During
an Option Period, a Participant may discontinue payroll deductions but have the
payroll deductions previously made during that Option Period remain in the
Participant’s Account to purchase Common Stock on the next Exercise Date,
provided that he or she is an Employee as of that Exercise Date. Payroll
deductions may be automatically suspended if, during a Plan Year, a Participant
has reached any applicable limit imposed by law. In such cases, payroll
deductions will recommence at the same percentage at the beginning of the next
Plan Year if the Participant continues to be eligible to participate and has not
elected to discontinue deductions. Any amount remaining in the Participant’s
Account after the purchase of Common Stock will be carried over to the next
Offering Period unless the Participant submits a written request to discontinue
payroll deductions to Corporate Retirement Plans. Any Participant who
discontinues payroll deductions during an Option Period may again become a
Participant for a subsequent Option Period by executing and filing another Stock
Purchase Agreement in accordance with Section 2.1. Amounts deducted from a
Participant’s Compensation pursuant to Section 2.2 will be credited to the
Participant’s Account.

 

4



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE OF SHARES

 

3.1 Option Price

Effective beginning with the Option Period commencing on June 1, 2003, the
Option Price per share of the Common Stock sold to Participants under the Plan
will be 95% of the Fair Market Value of such share on the Exercise Date of the
Option Period; provided, however, in no event will the Option Price per share be
less than the par value of the Common Stock.

 

3.2 Purchase of Shares

On each Exercise Date, the amount in a Participant’s Account will be charged
with the aggregate Option Price of the largest number of whole shares of Common
Stock which can be purchased with said amount. Shares of Common Stock purchased
by a Participant on any Exercise Date will be issued in the manner most recently
elected by the Participant and on file with Corporate Retirement Plans.

 

3.3 Limitations on Purchase

No Participant’s purchase of Common Stock under the Plan will exceed the
limitations imposed by Section 423(b)(8) of the Code.

 

3.4 Transferability of Rights

Only Participants can exercise rights to purchase shares hereunder. Such rights
are not transferable.

ARTICLE IV

PROVISIONS RELATING TO COMMON STOCK

 

4.1 Common Stock Reserved

At February 20, 1997, there were 4,614,154 shares of Common Stock authorized and
reserved for use in accordance with the Plan, subject to adjustment in
accordance with Section 4.2, in addition to the shares previously authorized and
issued under the Plan. The aggregate number of shares which may be purchased
thereafter under the Plan will not exceed the number of shares reserved for the
Plan. As of December 31, 2002, 2,175,504 shares of Common Stock remained
available for purchase in accordance with the Plan.

 

4.2 Adjustment for Changes in Common Stock

Upon the occurrence of a corporate transaction or transactions (including,
without limitation, stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by the
Corporation (each, a “Corporate Transaction”)),

 

5



--------------------------------------------------------------------------------

the Plan Committee shall make those adjustments, if any, in (i) the number,
class or kind of shares or other securities that may be reserved for purchase,
or purchased, hereunder, and (ii) the Option Price that it deems appropriate in
its discretion to reflect the Corporate Transaction(s) such that the rights of
Participants are neither enlarged nor diminished as a result of such Corporate
Transaction or Transactions. All determinations hereunder shall be made by the
Plan Committee in its sole discretion and shall be final, binding and conclusive
for all purposes on all parties, including without limitation the Participants.
The Corporation shall determine the manner in which any fractional shares will
be treated.

 

4.3 Insufficient Shares

If the aggregate funds available for the purchase of Common Stock on any
Exercise Date would cause an issuance of shares in excess of the number provided
for in Section 4.1, then (i) the Plan Committee will proportionately reduce the
number of shares which would otherwise be purchased by each Participant in order
to eliminate such excess and (ii) the Plan will automatically terminate
immediately after such Exercise Date.

 

4.4 Confirmation

Each purchase of Common Stock hereunder will be confirmed in writing to the
Participant. A record of purchases will be maintained by appropriate entries on
the books of the Corporation.

 

4.5 Rights as Shareholders

The shares of Common Stock purchased by a Participant on an Exercise Date will,
for all purposes, be deemed to have been issued and sold at the close of
business on such Exercise Date. Prior to that time, none of the rights or
privileges of a shareholder of the Corporation will exist with respect to such
shares.

ARTICLE V

TERMINATION OF PARTICIPATION

 

5.1 Voluntary Withdrawal

A Participant may withdraw from the Plan at any time by filing notice of
withdrawal prior to the close of business on an Exercise Date. Upon withdrawal,
the entire amount, if any, in a Participant’s Account will be refunded to him or
to her without interest. Any Participant who withdraws from the Plan may again
become a Participant in accordance with Section 2.1.

 

5.2 Termination of Eligibility

A Participant who Retires during an Option Period may elect to withdraw the
entire cash balance, if any, in the Participant’s Plan Account. If a Participant
who Retires during an Option Period has not made a withdrawal election as
provided for in the preceding sentence at least fifteen (15) days prior to the
next succeeding Exercise Date, any cash balance remaining in the

 

6



--------------------------------------------------------------------------------

Participant’s Plan Account will be applied toward the purchase of whole shares
of Common Stock on the next succeeding Exercise Date and any cash balance
remaining in the Participant’s Plan Account after such purchase will be refunded
to the Participant without interest.

If a Participant ceases to be eligible under Section 2.1 during an Option Period
because of the Participant’s death while employed by the Corporation or a
Designated Subsidiary, the cash balance remaining in the Participant’s Plan
Account will be distributed without interest to the Participant’s designated
beneficiary or, in the absence of an effective beneficiary designation, to the
Participant’s personal representative or, if no personal representative has
qualified, to the persons entitled thereto under the laws of descent and
distribution. During the Participant’s lifetime, a Participant may file with the
Corporation, at such address and in such manner as the Corporation may from time
to time direct, a beneficiary designation for purposes of this paragraph on a
form to be provided by the Corporation on the Participant’s request.

If a Participant ceases to be eligible under Section 2.1 during an Option Period
because the Participant’s employer, while remaining a Subsidiary, ceases to be a
Designated Subsidiary, then any cash balance remaining in the Participant’s Plan
Account at the time such Subsidiary ceases to be a Designated Subsidiary will be
applied toward the purchase of whole shares of Common Stock on the next
succeeding Exercise Date (unless withdrawn pursuant to Section 5.1) and any cash
balance remaining in the Participant’s Plan Account after such purchase will be
refunded without interest.

If a Participant ceases to be eligible under Section 2.1 during an Option Period
because the Participant’s employment with the Corporation or a Designated
Subsidiary has ended for any other reason, the cash balance remaining in the
Participant’s Plan Account will be refunded or distributed without interest to
the Participant.

Notwithstanding the above, in cases where a refund or distribution in accordance
with the provisions of Section 5.2 may not be possible or practicable, the cash
balance remaining in the Participant’s Plan Account will be disposed of as
determined by the Plan Committee.

ARTICLE VI

GENERAL PROVISIONS

 

6.1 Notices

Any notice, which a Participant files pursuant to the Plan, shall be made on
forms prescribed by the Plan Committee and will be effective only when such
forms are received by Corporate Retirement Plans.

 

6.2 Condition of Employment

Neither the creation of the Plan nor participation therein will be deemed to
create any right of continued employment or in any way affect the right of the
Corporation or a Designated Subsidiary to terminate an Employee’s employment.

 

7



--------------------------------------------------------------------------------

6.3 Amendment of the Plan

The Board of Directors or the Board’s Personnel and Compensation Committee may
at any time, or from time to time, amend the Plan in any respect, except that,
without approval of the shareholders, no amendment may increase the aggregate
number of shares reserved under the Plan other than as provided in Section 4.2,
materially increase the benefits accruing to Participants, or materially modify
the requirements as to eligibility for participation in the Plan. Any amendment
of the Plan must be made in accordance with applicable provisions of the Code
and/or any regulations issued thereunder, with any other applicable law or
regulations, and with any applicable requirements of the principal exchange upon
which the Common Stock is listed.

 

6.4 Application of Funds

All funds received by the Corporation by reason of purchases of Common Stock
hereunder may be used for any corporate purpose.

 

6.5 Legal Restrictions

The Corporation will not be obligated to sell shares of Common Stock hereunder
if counsel to the Corporation determines that such sale would violate any
applicable law or regulation.

 

6.6 Gender

Whenever used herein, use of any gender will be applicable to both genders.

 

6.7 Governing Law

The Plan and all rights and obligations thereunder will be constructed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without reference to its conflict of laws provisions, and any applicable
provisions of the Code and the related regulations.

*                    *                     *

The amendment and restatement of The PNC Financial Services Group, Inc. Employee
Stock Purchase Plan was adopted by the Personnel and Compensation Committee of
the Corporation’s Board of Directors on February 13, 2007.

 

8